          Case 2:19-cv-00467-GMN-NJK Document 86 Filed 02/09/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     UNITED STATES OF AMERICA,
11                                                        Case No.: 2:19-cv-00467-GMN-NJK
            Plaintiff(s),
12                                                                      ORDER
     v.
13                                                                [Docket Nos. 75, 77]
     LASR CLINIC OF SUMMERLIN, LLC, et
14   al.,
15          Defendant(s).
16         Pending before the Court are Defendants’ motions for more definite statement. Docket
17 Nos. 75, 77.1 The Government filed a response in opposition. Docket No. 82. Defendants filed a
18 reply. Docket No. 83. The motions are properly resolved without a hearing. See Local Rule 78-
19 1. For the reasons discussed below, the motions for more definite statement are DENIED.
20         A motion for more definite statement is made pursuant to Federal Rule of Civil Procedure
21 12(e), which requires the filing of an amended pleading where the initial pleading is “so vague or
22 ambiguous that the party cannot reasonably prepare a response. The motion must be made before
23 filing a responsive pleading and must point out the defects complained of and the details desired.”
24 Fed. R. Civ. P. 12(e). “Rule 12(e) is designed to strike at unintelligibility, rather than want of
25 detail.” Woods v. Reno Commodities, Inc., 600 F. Supp. 574, 580 (D. Nev. 1984). “Parties are
26 expected to use discovery, not the pleadings, to learn the specifics of the claims being asserted.”
27
          1
            As they are proceeding pro se, the Court construes Defendants’ filings liberally. See
28 Erickson v. Pardus, 551 U.S. 89, 94 (2007).

                                                    1
          Case 2:19-cv-00467-GMN-NJK Document 86 Filed 02/09/21 Page 2 of 2




 1 OneBeacon Ins. Co. v. Probuilders Specialty Ins. Co., 2009 WL 2407705, *4 (D. Nev. Aug. 3,
 2 2009) (quoting Sagan v. Apple Computer, Inc., 874 F. Supp. 1072, 1077 (C.D.Cal.1994)). Motions
 3 for a more definite statement are disfavored and rarely granted. E.g., Russell Road Food & Bev.,
 4 LLC v. Galam, 2013 WL 6684631, at *2 (D. Nev. Dec. 17, 2013).
 5         The Court has reviewed the complaint and agrees with the Government that it is not vague
 6 or ambiguous such that a response cannot be formed.
 7         Accordingly, the motions for more definite statement are DENIED.
 8         IT IS SO ORDERED.
 9         Dated: February 9, 2021
10                                                            ______________________________
                                                              Nancy J. Koppe
11                                                            United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
